Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 10/18/2021 and 08/01/2022.
Claims 1-27 are pending.
Claims 1-2, 10, and 19 have been amended.

Response to Arguments
Applicant’s arguments, regarding Royval (U.S. 20180137424), filed 08/01/2022, with respect to the previous rejection(s) of claim(s) 1-27 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection(s) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of other found prior art reference(s) of record. See 35 U.S.C. 103 section below for complete analysis.

Applicant's arguments, filed 10/18/2021 and 08/01/2022 directed toward the remaining references (McAteer (U.S. 20180373699), Lin (WO2012151198), and Misumi (U.S. 20190387059)) and their mappings, have been fully considered but they are not persuasive. 
Applicant Remarks:
[Remarks filed 10/08/2021] At the outset, Applicant notes that the Office action continues with an impermissible hindsight approach in combining the references. For example, and as similarly discussed in Applicant's previous response, the Office action relies on a hindsight approach, symptoms of which are seen in the fine dissection of claim features and piecing together references using the claims as a blueprint. 
For example, the Office action dissects the feature of "for each data value in the first plurality of data sets, determining a knowledge score for the first predictive model as a combination of a data score and a semantic score of a respective data value," asserting Lin as allegedly teaching "for each data value in the first plurality of data sets, determining a knowledge score for the first predictive model as a combination of a data score ... of a respective data value," and McAteer as allegedly teaching "and a semantic score." Office action, pp. 5-7. Here, the Office action dissects the feature into two pieces, a first piece that is non-sensical ("determining a knowledge score for the first predictive model as a combination of a data score ... of a respective data value") and a second piece that is also non-sensical ("and a semantic score"). 
This dissection of claim features using otherwise random partitions is only achievable using "the blueprint [that] has been drawn by the inventor," and is symptomatic of the hindsight approach used within the final Office action. For at least this reason, the rejection is improper and must be withdrawn. 
[Remarks filed 10/08/2021] Arguments directed toward previous reference Royval (U.S. 20180137424).
Examiner Response:
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 10, and 19 under 35 U.S.C. 103, have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments. 

Applicant Remarks filed 10/08/2021: 
McAteer, however, fails to teach "a semantic score," much less a semantic score that is "determined based on weights assigned to a plurality of concepts associated with a domain ontology for a domain of the one or more of the process and the device, the weights being provided from a knowledge graph, each weight being associated with a concept of the domain ontology and representing a relevance of the concept to the domain." Instead, and as discussed above, McAteer discusses "a 'meta-relationship' of a phenomenon between entities in a domain," where "the meta-relationship is reflected in the numeric value of the activation weighting." 
Examiner Response:
	The examiner respectfully disagrees. According to the applicant’s arguments, it is unclear how a meta-relationship between nodes of concepts in a domain ontology semantic graph as taught in McAteer paragraph [0088], is different from the applicants claim. Under broadest reasonable interpretation, the claim reads on a knowledge graph in which nodes are provided, and some assessment of their relationships via a degree of intensity or semantic score is calculated. The examiner suggests amending the claims further to overcome the prior art of record. The combination thus teaches the claims as recited.

Applicant Remarks:
[Remarks filed 10/08/2021] Lin, however, fails to teach "for each data value in the first plurality of data sets, determining a knowledge score for the first predictive model as a combination of a data score ... of a respective data value, the data score indicating a representative proportion of the respective data value with respect to a total number of data values." Instead, and as discussed above, Lin discusses "an accuracy of the trained predictive model," but is absent both "a knowledge score for the first predictive model" much less "for each data value in the first plurality of data sets," and "the data score indicating a representative proportion of the respective data value with respect to a total number of data values."
	[Remarks filed 08/01/2022 In view of specification paragraph 0047,] the knowledge score represents a degree, to which the predictive model captures the knowledge of the domain-specific ontology…the richness score of Lin cannot be reasonably read as the knowledge score of the claims[…and] Lin, however, provides no support for the conclusion that “that the richness score is used to calculate the knowledge vastness and coverage of the training data” ([previous] final Office action, p. 7). For example, Lin provides the “richness score” as a measure of richness of one data sample relative to other data samples. Lin has no discussion of knowledge, or vastness of knowledge of such data samples. For example, a data sample of Lin could be extremely rich, but not particularly relevant to any single domain. Consequently, such data sample, while rich, is not vast in terms of knowledge of a particular domain. As another example, a data sample of Lin could be unrich, but extremely relevant to a domain. Consequently, such data sample, while not rich, has a high degree of knowledge with respect to the domain. Further, the richness score of Lin is about richness of training data and has no relation to a degree of knowledge of a predictive model with respect to a domain-specific ontology. Accordingly, interpreting the “richness score” of Lin as the “knowledge score” of the claims, as read in light of the specification (as required), is unreasonably broad.
Examiner Response:
The examiner respectfully disagrees based on the broadness of the claim language. Primarily it is noted that applicant’s statement that “the knowledge score represents a degree” in view of specification paragraph 0047 is not claimed, nor is it explicitly defined by the cited paragraph. In fact, the cited portion operates to demonstrate that the “high knowledge score” degree is representative of the “data set” that the “predictive model” corresponds to. Thus, Lin’s teachings of determining a richness score of the training data and then determining the accuracy of the model from this data [Lin, paragraph 0008] is maintained as reading on the claim language.
Continuing, paragraphs 0128 and 0132-0133 teach training data richness, concerning a specific knowledge type (i.e., giraffe classification) (rich in terms of a specific domain as argued), is determined by clustering the data samples wherein those with same input and different output get higher richness scores, and those with the same output get a lower richness score (support the richness score used to determine knowledge vastness/degree/discussion of knowledge, or vastness of knowledge of such data samples as argued). From these determined training data scores, Lin paragraphs 0008, 0010. and 0015 teach “richness score for a particular data sample indicates how information rich the particular data sample is relative to other retained data samples for determining an accuracy of the trained predictive model (Lin has a relation to a degree of knowledge of a predictive model with respect to a domain-specific ontology as argued)." Here, Linn’s relation between domain specific training data and the degree of knowledge of a predictive model, as argued, is clearly taught in the view of the broadness of the claim language. The examiner suggests amending the claims to overcome the prior art. See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

Applicant Remarks filed 10/08/2021:
Lin also fails to teach "comparing the knowledge score for each data value in the first plurality of data sets to a threshold knowledge score to provide a comparison." Instead, and as discussed above, Lin "the new accuracy scores of the trained predictive models stored in the repository 215 can be compared and the most accurate model, i.e., a first trained predictive model, selected." That is, Lin discusses comparing accuracy scores of trained predictive models," not a "knowledge score for each data value." In other words, there is no reasonable interpretation of a data value, as recited in the claims, being a trained predictive model. Further, in an effort to support the rejection, the Office action asserts that "[c]omparing the knowledge score for each data value in the first plurality of data sets to a threshold knowledge score to provide a comparison is taught as comparing a trained predictive model accuracy score to the most accurate model's accuracy score," where "the threshold value being used is taught as the accuracy score of the most accurate model." Office action, p. 8. This assertion is non-sensical, because one would have to already know the accuracy score of the most accurate model to select that accuracy score as a threshold for comparing other accuracy scores. At that point, a comparison would not be performed, because one would already have identified the most accurate model. 
Examiner Response:
	As noted previously, the examiner respectfully disagrees, the accuracy assessment of Lin is based on the knowledge coverage of the models utilized in Lin. Therefore, the accuracy evaluation using the richness score are analogous. The most accurate models are those that are the most information rich. The examiner notes that comparing and choosing models based on their accuracy is equated to selecting the model that is trained on the most data rich data points. The method of Lin updates the models to create new models with an increased accuracy or data richness to meet the threshold. Further, see response to arguments provided above. 

Applicant Remarks filed 10/08/2021:
Lin also fails to teach "in response to the comparison, selectively amending concepts in the first predictive model to provide a second predictive model." Instead, and as discussed above, Lin provides that "the most accurate model, i.e., a first trained predictive model, [is] selected." Lin does not then go on to discuss amending concepts of "the most accurate model" in response to any comparison.  
Examiner Response:
	The examiner respectfully disagrees, Lin in Paragraph [0084] teaches “the training data queue 213 accumulates new training data until an update of the updateable trained predictive models included in the predictive model repository 215 is performed. In other implementations, the training data queue 213 only retains a fixed amount of data or is otherwise limited. In such implementations, once the training data queue 213 is full, an update can be performed automatically, a request can be sent to the client computing system 202 requesting instructions to perform an update, or training data in the queue 213 can be deleted to make room for more new training data.” The examiner notes that the method listed in Lin is a means for updating and creating a new model based on the amended training data points. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-13, 16-22, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickford (U.S. 20040002776) in view of McAteer (U.S. 20180373699) and Lin (WO2012151198).
Regarding claims 1, 10, and 19, Bickford teaches a computer-implemented method, a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations, and a system, comprising: one or more processors; and a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for providing a predictive model based on knowledge coverage, the method being executed by one or more processors (Bickford: Paragraphs [0085, 0089, 0137, and Fig.9] teach using a “computer”, well known in the art to include one or more processors for executing memory stored instructions as “computer software modules”, for performing the embodiments of the disclosure. More specifically, Paragraphs [0210-0211] teach employing neural network operations for learning data for increase accuracy (to perform operations for providing a predictive model based on knowledge coverage)) and comprising: providing training data comprising data sets associated with one or more of a process and a device, data values in the plurality of data sets being recorded by sensors in a set of sensors, each data set corresponding to a respective parameter that is monitored by sensors in the set of sensors (Bickford: Paragraphs [0091, 0206, 0209-0211, and Fig. 16] teach “input nodes of the neural network draw data either directly from sensor signals (associated with one or more of a process and a device, data values in the plurality of data sets being recorded by sensors in a set of sensors/each data set corresponding to a respective parameter that is monitored by sensors in the set of sensors) or from the output of a mathematical function applied to one or more sensor signals. An input vector is defined as the set of data values, one value for each input node that is derived from the sensor signals at a given moment in time” and the inputs are used as “training vectors” (training data comprising data sets).); providing, from the training data, a first plurality of data sets as representative data by multi-dimensional similarity comparison between the training data and test data, the test data comprising an output of a first predictive model (Bickford: Paragraphs [0211] “input and training vectors presented to an LVQ network during training (providing, from the training data, a first plurality of data sets as representative data), the Euclidean distance between the input vector (training data) and each of the weight vectors is calculated and the output node (test data) connected to the weight vector that produces the minimum Euclidean distance is identified. If the output node that produces the minimum Euclidean distance (by multi-dimensional similarity comparison) corresponds to the correct operating mode, the connection weights for the output vector are positively reinforced”. Here, a distance is calculated (multi-dimensional similarity comparison) between the input training vector (from the training data/between the training data) and the model’s output vector with a corresponding weight vector (and test data, the test data comprising an output of a first predictive model)), each data set in the first plurality of data sets comprising a sub-set of the training data used to train the first predictive model (Bickford: Paragraphs [0060, 0123, 0210-0211, 0220, 0308-0309] teach using a “training set” (each data set in the first plurality of data sets) with “training data subsets” (comprising a sub-set of the training data) for training models (used to train the first predictive model).);…
Bickford does not explicitly disclose for each data value in the first plurality of data sets, determining a knowledge score for the first predictive model as a combination of a data score and a semantic score of a respective data value, the data score indicating a representative proportion of the respective data value with respect to a total number of data values, and the semantic score being determined based on weights assigned to a plurality of concepts associated with a domain ontology for a domain of the one or more of the process and the device, the weights being provided from a knowledge graph, each weight being associated with a concept of the domain ontology and representing a relevance of the concept to the domain; comparing the knowledge score for each data value in the first plurality of data sets to a threshold knowledge score to provide a comparison; and in response to the comparison, selectively amending concepts in the first predictive model to provide a second predictive model.
McAteer further teaches…and a semantic score… (McAteer: Paragraph [0088] “a scoring component 234 for scoring nodes in response to the graph activation and an ambient context component 235 for an activated sub-graph where the activation weightings on nodes and edges represent the degree of intensity of the meta-relationship.” The semantic score is taught as scoring the semantic graphs nodes and edges based on the weightings in order to represent a relationship. Refer to Paragraph [0076] for further analysis.),…and the semantic score being determined based on weights assigned to a plurality of concepts associated with a domain ontology for a domain of the one or more of the process and the device (McAteer: Paragraph [0088] “a scoring component 234 for scoring nodes in response to the graph activation and an ambient context component 235 for an activated sub-graph where the activation weightings on nodes and edges represent the degree of intensity of the meta-relationship.” The semantic score being determined based on weights assigned to a plurality of concepts associated with a domain ontology for a domain of the one or more of the process and the device is taught as scoring the semantic graphs nodes and edges based on the weightings in order to represent a relationship. Refer to Paragraph [0076] for further analysis.), the weights being provided from a knowledge graph (McAteer: Paragraph [0009] “providing a semantic graph based on a knowledge base in which concepts in the form of graph nodes are linked by semantic relationships in the form of graph edges; encoding in metadata of the edges and nodes of the semantic graph, weightings for measuring a meta-relationship, wherein the meta-relationship applies to the concepts of the semantic graph and is independent of the semantic relationship defined by the edges of the semantic graph;” The weights being provided from a knowledge graph is taught as a semantic graph based on a knowledge base in which concepts are in the form or graph nodes linked by semantic relationships. The concepts have weightings for measuring the relationships in the semantic graph.), each weight being associated with a concept of the domain ontology and representing a relevance of the concept to the domain (McAteer: Paragraph [0015] “the weightings may be feature vectors that may be calculated in response to runtime inputs for the nodes for instances of concepts of an input context. This enables the advantage of runtime adaptation of the weightings based on the inputs for the input context being scored. The feature vectors may include relevance factors to be applied to the runtime inputs for the nodes and the relevance factors may be different for different nodes.” Each weight being associated with a concept of the domain ontology and representing a relevance of the concept to the domain is taught as the weightings that may be feature vectors for the nodes for instances of concepts. The feature vectors may include relevance factors (i.e. a relevance of the concept to the domain).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network model with Euclidean vector distance calculations of Bickford with the semantic graph with weights used in scoring of McAteer in order to implement weights to one or more concepts in a semantic graph to produce a measure of a meta-relationship for a sub-set of concepts using graph activation, thereby providing an improved analysis of phenomena related to relationships between entities (McAteer: Paragraph [0008] “There are various fields in NLP that analyze phenomena related to relationships between entities. Examples of such fields include: sentiment analysis, bias detection, geo-spatial inference, contextual relevance and risk assessment. Accurate scoring of such phenomena across entities is a need in the prior art methods and improved analysis of such phenomena is required.”).
Bickford in view of McAteer does not explicitly disclose of a respective data value … for each data value in the first plurality of data sets, determining a knowledge score for the first predictive model as a combination of a data score… the data score indicating a representative proportion of the respective data value with respect to a total number of data values,… comparing the knowledge score for each data value in the first plurality of data sets to a threshold knowledge score to provide a comparison; and in response to the comparison, selectively amending concepts in the first predictive model to provide a second predictive model.
Lin further teaches of a respective data value … for each data value in the first plurality of data sets (Lin: Paragraph [0004] “receiving over a network a series of training data sets” [0057] “ the training data can be provided using a comma-separated value format, or a sparse vector format.” A respective data value … for each data value in the first plurality of data sets is taught as the training data set that is provided in comma-separated value format), determining a knowledge score for the first predictive model as a combination of a data score (Lin: Paragraph [0012] “The richness score for a particular data sample indicates how information rich the particular data sample is relative to other retained data samples for determining an accuracy of the trained predictive model.” The richness score is taught as the data score. The overall accuracy score is taught as the knowledge score. The overall accuracy score is based on the richness score.)… the data score indicating a representative proportion of the respective data value with respect to a total number of data values (Lin: Paragraph [0012] “The richness score for a particular data sample indicates how information rich the particular data sample is relative to other retained data samples for determining an accuracy of the trained predictive model.” The data score indicating a representative proportion of the respective data value with respect to a total number of data values is taught as the richness score for a particular data sample indicates how information rich the particular data sample (i.e. the respective data value) is relative to other retained data samples (i.e. the total number of data values).),… comparing the knowledge score for each data value in the first plurality of data sets to a threshold knowledge score to provide a comparison (Lin: Paragraph [0113] “A trained predictive model is selected from the multiple trained predictive models based on their respective new accuracy scores. That is, the new accuracy scores of the trained predictive models stored in the repository 215 can be compared and the most accurate model, i.e., a first trained predictive model, selected.” Comparing the knowledge score for each data value in the first plurality of data sets to a threshold knowledge score to provide a comparison is taught as comparing a trained predictive model accuracy score to the most accurate model’s accuracy score. In this case the threshold value being used is taught as the accuracy score of the most accurate model.); and in response to the comparison, selectively amending concepts in the first predictive model to provide a second predictive model (Lin: Paragraph [0084] “the training data queue 213 accumulates new training data until an update of the updateable trained predictive models included in the predictive model repository 215 is performed. In other implementations, the training data queue 213 only retains a fixed amount of data or is otherwise limited. In such implementations, once the training data queue 213 is full, an update can be performed automatically, a request can be sent to the client computing system 202 requesting instructions to perform an update, or training data in the queue 213 can be deleted to make room for more new training data.” In response to the comparison, selectively amending concepts in the first predictive model to provide a second predictive model is taught as updating the updateable trained predictive model by deleting training data and updating with new training data. The updated model is taught as the second predictive model.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bickford and McAteer with the updatable predictive models and richness score of Lin in order to determine which data samples are the most information-rich, thereby allowing the selection of the most useful test data (Lin: Paragraph [0033] “Determining the accuracy score based on data samples that are representative of current input data can help to select the most accurate trained predictive model at a given time. Determining which data samples are the most information-rich can be useful in selecting a set of test data and/or training data to be used and/or retained in memory.”).
Regarding claim 2, Bickford in view of McAteer and Lin teaches the method of claim 1, Bickford further teaches wherein each data set in the first plurality of data sets comprises representative data of the training data (Bickford: Paragraphs [0211] “input and training vectors presented to an LVQ network during training (each data set in the first plurality of data sets comprises representative data of the training data), the Euclidean distance between the input vector (representative data of the training data) and each of the weight vectors is calculated and the output node connected to the weight vector that produces the minimum Euclidean distance is identified. If the output node that produces the minimum Euclidean distance corresponds to the correct operating mode, the connection weights for the output vector are positively reinforced”. Here, a distance is calculated between the input training vector (training data) and the model’s output vector with a corresponding weight vector).
Regarding claim 3, Bickford in view of McAteer and Lin teaches the method of claim 2, Bickford further teaches …, and the plurality of concepts are included in the representative data (Bickford: Paragraphs [0209-0211] teach training data for different “class[es]” of faults.).
 McAteer further teaches wherein the semantic score is determined based on the weights (McAteer: Paragraph [0088] “a scoring component 234 for scoring nodes in response to the graph activation and an ambient context component 235 for an activated sub-graph where the activation weightings on nodes and edges represent the degree of intensity of the meta-relationship.” Semantic score is determined based on the weights is taught as scoring the semantic graphs nodes and edges based on the weightings in order to represent a relationship. Refer to Paragraph [0076] for further analysis.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network model with Euclidean vector distance calculations of Bickford with the semantic graph with weights used in scoring of McAteer in order to implement weights to one or more concepts in a semantic graph to produce a measure of a meta-relationship for a sub-set of concepts using graph activation, thereby providing an improved analysis of phenomena related to relationships between entities (McAteer: Paragraph [0008] “There are various fields in NLP that analyze phenomena related to relationships between entities. Examples of such fields include: sentiment analysis, bias detection, geo-spatial inference, contextual relevance and risk assessment. Accurate scoring of such phenomena across entities is a need in the prior art methods and improved analysis of such phenomena is required.”).
Claim 12 and 21 are similarly rejected refer to claim 3 for further analysis.
Regarding claim 4, Bickford in view of McAteer and Lin teaches the method of claim 1, wherein the comparison provides that the knowledge score is below the threshold knowledge score (Lin: Paragraph [0113] “A trained predictive model is selected from the multiple trained predictive models based on their respective new accuracy scores. That is, the new accuracy scores of the trained predictive models stored in the repository 215 can be compared and the most accurate model, i.e., a first trained predictive model, selected.” The comparison provides that the knowledge score is below the threshold knowledge score is taught as comparing a trained predictive model accuracy score to the most accurate model’s accuracy score. In this case the threshold value being used is taught as being below the accuracy score of the most accurate model.), and, in response, the data in the first plurality of data sets is recomposed to provide the second plurality of data sets (Lin: Paragraph [0103] “The test data includes at least some new test data (i.e., test data received after the initial training data) and is determined after receiving the new test data. The new test data can also be used, either alone or together with previously received test data, to update an updateable predictive model included in the repository 215. The repository 215 is updated to include the updated,” In response, the data in the first plurality of data sets is recomposed to provide the second plurality of data sets is taught as receiving the new test data after the initial training data in order to update the predictive model.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bickford and McAteer with the updatable predictive models and richness score of Lin in order to determine which data samples are the most information-rich, thereby allowing the selection of the most useful test data (Lin: Paragraph [0033] “Determining the accuracy score based on data samples that are representative of current input data can help to select the most accurate trained predictive model at a given time. Determining which data samples are the most information-rich can be useful in selecting a set of test data and/or training data to be used and/or retained in memory.”).
Claim 13 and 22 are similarly rejected refer to claim 4 for further analysis.
Regarding claim 7, Bickford in view of McAteer and Lin teaches the method of claim 1, wherein the domain ontology is recorded in a computer-readable knowledge graph (Bickford: Paragraph [0165] teaches use of belief networks as “graphical representations of a joint probability distribution in which the graph nodes represent discrete-valued random variables and the arcs between nodes represent influences between variables”.). 

Bickford at least implies the above limitation, however McAteer teaches wherein the domain ontology is recorded in a computer-readable knowledge graph (McAteer: Paragraphs [0003 and 0009] teach an “ontology” for “a computer-implemented method for adaptive evaluation of meta-relationships in semantic graphs, comprising: providing a semantic graph based on a knowledge base in which concepts in the form of graph nodes are linked by semantic relationships in the form of graph edges”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network model with Euclidean vector distance calculations of Bickford with the semantic graph with weights used in scoring of McAteer in order to implement weights to one or more concepts in a semantic graph to produce a measure of a meta-relationship for a sub-set of concepts using graph activation, thereby providing an improved analysis of phenomena related to relationships between entities (McAteer: Paragraph [0008] “There are various fields in NLP that analyze phenomena related to relationships between entities. Examples of such fields include: sentiment analysis, bias detection, geo-spatial inference, contextual relevance and risk assessment. Accurate scoring of such phenomena across entities is a need in the prior art methods and improved analysis of such phenomena is required.”).Claim 16 and 25 are similarly rejected refer to claim 7 for further analysis.
Regarding claim 8, Bickford in view of McAteer and Lin teaches the method of claim 1, Lin further teaches wherein concepts in the first predictive model are amended by removing one or more concepts based on the comparison (Lin: Paragraph [0132] “a data sample is selected to be assigned a richness score of 0 (i.e., to effectively remove the data sample from the test data) based on whether removal of the data sample will increase the overall score of the data samples.” Concepts in the first predictive model are amended by removing one or more concepts based on the comparison is taught as the data sample assigned a richness score of 0 in or to remove the data sample so that it is not further used to update the models.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bickford and McAteer with the updatable predictive models and richness score of Lin in order to determine which data samples are the most information-rich, thereby allowing the selection of the most useful test data (Lin: Paragraph [0033] “Determining the accuracy score based on data samples that are representative of current input data can help to select the most accurate trained predictive model at a given time. Determining which data samples are the most information-rich can be useful in selecting a set of test data and/or training data to be used and/or retained in memory.”)
Claim 17 and 26 are similarly rejected refer to claim 8 for further analysis.
Regarding claim 9, Bickford in view of McAteer and Lin teaches the method of claim 1, Lin further teaches wherein concepts in the first predictive model are amended by adding one or more concepts based on the comparison (Lin: Paragraph [0084] “the training data queue 213 accumulates new training data until an update of the updateable trained predictive models included in the predictive model repository 215 is performed.” Concepts in the first predictive model are amended by adding one or more concepts based on the comparison is taught as updating the updateable trained predictive model with new training data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bickford and McAteer with the updatable predictive models and richness score of Lin in order to determine which data samples are the most information-rich, thereby allowing the selection of the most useful test data (Lin: Paragraph [0033] “Determining the accuracy score based on data samples that are representative of current input data can help to select the most accurate trained predictive model at a given time. Determining which data samples are the most information-rich can be useful in selecting a set of test data and/or training data to be used and/or retained in memory.”)
Claim 18 and 27 are similarly rejected refer to claim 9 for further analysis.

Regarding claim 11, Bickford in view of McAteer and Lin teaches the computer-readable storage medium of claim 10, Bickford further teaches wherein operations further comprise: providing representative data based on the first plurality of data sets (Bickford: Paragraphs [0211] “input and training vectors presented to an LVQ network during training (providing representative data based on the first plurality of data sets), the Euclidean distance between the input vector (representative data based on the first plurality of data sets) and each of the weight vectors is calculated and the output node connected to the weight vector that produces the minimum Euclidean distance is identified. If the output node that produces the minimum Euclidean distance corresponds to the correct operating mode, the connection weights for the output vector are positively reinforced”. Here, a distance is calculated between the input training vector (training data) and the model’s output vector with a corresponding weight vector);
McAteer further teaches and determining the semantic score for the representative data (McAteer: Paragraph [0088] “a scoring component 234 for scoring nodes in response to the graph activation and an ambient context component 235 for an activated sub-graph where the activation weightings on nodes and edges represent the degree of intensity of the meta-relationship.” Semantic score is determined based on the weights is taught as scoring the semantic graphs nodes and edges based on the weightings in order to represent a relationship. Refer to Paragraph [0076] for further analysis.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predictive model ontology of Bickford with the semantic graph with weights used in scoring of McAteer in order to implement weights to one or more concepts in a semantic graph to produce a measure of a meta-relationship for a sub-set of concepts using graph activation, thereby providing an improved analysis of phenomena related to relationships between entities (McAteer: Paragraph [0008] “There are various fields in NLP that analyze phenomena related to relationships between entities. Examples of such fields include: sentiment analysis, bias detection, geo-spatial inference, contextual relevance and risk assessment. Accurate scoring of such phenomena across entities is a need in the prior art methods and improved analysis of such phenomena is required.”).
Lin further teaches …the knowledge score (Lin: Paragraph [0012] “The richness score for a particular data sample indicates how information rich the particular data sample is relative to other retained data samples for determining an accuracy of the trained predictive model.” The richness score is taught as the data score. The overall accuracy score is taught as the knowledge score. The overall accuracy score is based on the richness score.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bickford and McAteer with the updatable predictive models and richness score of Lin in order to determine which data samples are the most information-rich, thereby allowing the selection of the most useful test data (Lin: Paragraph [0033] “Determining the accuracy score based on data samples that are representative of current input data can help to select the most accurate trained predictive model at a given time. Determining which data samples are the most information-rich can be useful in selecting a set of test data and/or training data to be used and/or retained in memory.”).

Claim 20 is similarly rejected, refer to claim 11 for further analysis.


Claim 5-6, 14-15 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickford (U.S. 20040002776) in view of McAteer (U.S. 20180373699), Lin (WO2012151198) and Misumi (U.S. 20190387059).

Regarding claim 5, Bickford in view of McAteer and Lin teaches the method of claim 1, Lin further teaches … and selectively removing the data from the first plurality of data sets to provide the second plurality of data sets (Lin: Paragraph [0084] “the training data queue 213 accumulates new training data until an update of the updateable trained predictive models included in the predictive model repository 215 is performed. In other implementations, the training data queue 213 only retains a fixed amount of data or is otherwise limited. In such implementations, once the training data queue 213 is full, an update can be performed automatically, a request can be sent to the client computing system 202 requesting instructions to perform an update, or training data in the queue 213 can be deleted to make room for more new training data.” In response to the comparison, selectively amending concepts in the first predictive model to provide a second predictive model is taught as updating the updateable trained predictive model by deleting training data and updating with new training data. The updated model is taught as the second predictive model.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bickford and McAteer with the updatable predictive models and richness score of Lin in order to determine which data samples are the most information-rich, thereby allowing the selection of the most useful test data (Lin: Paragraph [0033] “Determining the accuracy score based on data samples that are representative of current input data can help to select the most accurate trained predictive model at a given time. Determining which data samples are the most information-rich can be useful in selecting a set of test data and/or training data to be used and/or retained in memory.”).

Misumi further teaches further comprising recomposing data by: determining, for each sensor in the set of sensors (Misumi: Paragraph [0039] “sensing data transmitted from the sensors of the sensor groups” The sensing data from the sensor groups are used in in the similarity calculation.), a score based on respective sensor metadata (Misumi: Paragraph [0007] “ The similarity evaluation unit is configured to calculate a similarity between the first metadata acquired by the first acquisition unit and the second metadata acquired by the second acquisition unit by performing matching of the first and second metadata, and evaluate the similarity.” Determining, for each sensor in the set of sensors, a score based on respective sensor metadata is taught as calculate a similarity between the first metadata acquired by the first acquisition unit and the second metadata acquired by the second acquisition unit by performing matching of the first and second metadata, and evaluate the similarity. The similarity is calculated by the score calculation.);… , in response to determining that a score of at least one sensor is below a threshold score (Misumi: Abstract “calculates scores according to the degree of matching therebetween, and, in the case where the total value of the scores (similarity) does not meet a predetermined first threshold” Determining that a score of at least one sensor is below a threshold score is taught as the total value of the scores (similarity) does not meet a predetermined first threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bickford, McAteer and Lin with the similarity scoring for metadata of Misumi in order to implement a similarity calculation between the first metadata acquired by the first acquisition unit and the second metadata acquired by the second acquisition unit by performing matching of the first and second metadata, thereby enhancing the possibility of sensing data being distributed in the case where matching of metadata determines that conditions do not coincide. This ensures that the system is utilizing data that is accurate and/or meets the predetermined condition (Misumi: Paragraph [0022] “a sensing data distribution system that is able to further enhance the possibility of sensing data being distributed in the case where matching of metadata determines that conditions do not coincide and an apparatus and computer program thereof can be provided.”). 

Claim 14 and 23 are similarly rejected refer to claim 5 for further analysis.

Regarding claim 6, Bickford in view of McAteer and Lin teaches the method of claim 1, Bickford further teaches wherein at least one sensor in the set of sensors comprises an…device that monitors the process (Bickford: Paragraphs [0091, 0206, 0209-0211, and Fig. 16] teach “input nodes of the neural network draw data either directly from sensor signals (at least one sensor in the set of sensors comprises an…device that monitors the process) or from the output of a mathematical function applied to one or more sensor signals. An input vector is defined as the set of data values, one value for each input node that is derived from the sensor signals at a given moment in time” and the inputs are used as “training vectors”).
Bickford does not explicitly disclose at least one sensor in the set of sensors comprises an Internet-of-Things (IoT) device that monitors the process.
Misumi teaches at least one sensor in the set of sensors comprises an Internet-of-Things (IoT) device that monitors the process (Misumi: Paragraphs [abstract, 0002, and 0039] “using IoT (Internet of Things) on a network” for “sensing data transmitted from the sensors of the sensor groups”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bickford, McAteer and Lin with the similarity scoring for metadata of Misumi in order to implement a similarity calculation between the first metadata acquired by the first acquisition unit and the second metadata acquired by the second acquisition unit by performing matching of the first and second metadata, thereby enhancing the possibility of sensing data being distributed in the case where matching of metadata determines that conditions do not coincide. This ensures that the system is utilizing data that is accurate and/or meets the predetermined condition (Misumi: Paragraph [0022] “a sensing data distribution system that is able to further enhance the possibility of sensing data being distributed in the case where matching of metadata determines that conditions do not coincide and an apparatus and computer program thereof can be provided.”). 

Claim 15 and 24 are similarly rejected refer to claim 6 for further analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123